MEMORANDUM **
J. Michael Schaefer appeals pro se from the district court’s order denying reconsideration of its summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging defendants violated his civil rights by issuing him a $38 parking ticket. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and we affirm.
We lack jurisdiction to address Schaefer’s contentions regarding the merits of the district court’s original entry of judgment because he failed to file a notice of appeal within 30 days of entry of final judgment and failed to file a timely post-judgment tolling motion. See Fed. R.App. P. 4; Maraziti v. Thorpe, 52 F.3d 252, 254 (9th Cir.1995) (“an appeal of a denial of a Rule 60(b) motion brings up for review only the denial of the motion, unless it is filed within ten days of the entry of judgment”). Accordingly, by order dated August 18, 2005, this court limited the scope of Schaefer’s appeal to the denial of his motion for relief from the district court’s judgment.
The district court did not abuse its discretion in denying Schaefer’s motion to *800reconsider because he failed to demonstrate any potential ground for relief under Fed.R.Civ.P. 60(b). See ACandS, 5 F.3d at 1263.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.